Order entered September 8, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00020-CV

     THB CONSTRUCTION, LLC AND TRAVIS MICHAEL BONEY,
                         Appellants

                                        V.

              HOLT TEXAS, LTD. D/B/A HOLT CAT, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-08917

                                     ORDER

      Before the Court is appellee’s unopposed motion to conduct oral argument

via Zoom. We GRANT the motion and DIRECT the Clerk of the Court to reset

this cause for oral argument via Zoom Web Conferencing on October 5, 2021 at

2:00 p.m. and to notify all parties of this change. The panel hearing the case will

consist of Justice Myers, Justice Partida-Kipness and Justice Carlyle, subject to

change by the Court.
/s/   ROBBIE PARTIDA-KIPNESS
      PRESIDING JUSTICE